2022 IL App (2d) 210061-U
                                          No. 2-21-0061
                                 Order filed November 30, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(l).
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Winnebago County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 16-CF-1129
                                       )
TERRELL DEMONTE ELLIS,                 ) Honorable
                                       ) Randy Wilt,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court.
       Justices McLaren and Hudson concurred in the judgment.

                                            ORDER

¶1     Held: The State’s evidence showed that the victim’s murder involved exceptionally brutal
             or heinous behavior indicative of wanton cruelty where the victim was horrifically
             beaten, had no defensive wounds, and was left to die in a degrading position.

¶2     Following a jury trial, defendant, Terrell Demonte Ellis, was found guilty of first-degree

murder (720 ILCS 5/9-1(a)(1) (West 2016)). The jury also found that the murder involved

exceptionally brutal or heinous behavior indicative of wanton cruelty (730 ILCS 5/5-8-1(a)(1)(b)

(West 2016)). Based on that finding, the trial court sentenced defendant to an extended term of 70

years’ imprisonment—10 years above the maximum nonextended term of 60 years. See id. § 5-
2022 IL App (2d) 210061-U


4.5-20(a). On appeal, defendant argues that the State failed to prove beyond a reasonable doubt

that the murder involved exceptionally brutal or heinous behavior indicative of wanton cruelty.

We disagree and affirm.

¶3                                      I. BACKGROUND

¶4     At trial, the parties stipulated that defendant had no “physical contact” with the victim—

his girlfriend, Monica Box—from January 15, 2016, to April 27, 2016. During that time, defendant

wrote letters to Box professing his love for her but threatening to harm her if she cheated on him.

Within 24 hours after defendant reunited with Box on April 27, 2016, he murdered her.

¶5     On April 28, 2016, the day of Box’s murder, her 13-year-old daughter, Markayla, came

home from school at about 5:15 p.m. with her girlfriend. They encountered defendant, whom

Markayla knew, walking naked down the stairs from the second floor. When defendant saw the

girls, he said “ ‘[o]h, shit,’ ” and the girls left, laughing. When they returned minutes later, they

went to Markayla’s first-floor bedroom to talk. They heard defendant walking around Box’s room,

which was directly above Markayla’s. When they no longer heard footsteps, they exited

Markayla’s room. The girls noticed a strange odor, including a burnt smell. The girls looked for

Box and noticed her car was gone, which had been there when they got home. Eventually, they

found Box in her bedroom, kneeling on the floor, and facing the wall. She was naked from the

waist down, bleeding from the head, and unconscious.

¶6     Paramedics at the scene found that Box had no pulse and only very shallow agonal

respirations, which are not real respirations but the brain’s last gasping attempts to get oxygen.

They administered CPR and attempted to revive Box, but they were unsuccessful.

¶7     An autopsy revealed that blunt-force trauma to the head ultimately caused Box’s death. An

internal examination showed extensive and deep hemorrhaging to the front and sides of Box’s



                                                -2-
2022 IL App (2d) 210061-U


brain, which suggested that Box received blunt impacts that caused bleeding in different regions

and layers of her brain. Box also sustained numerous lacerations, abrasions, bruising, and swelling

to her face and head. She had no defensive wounds. The crime lab could not exclude defendant as

the source of semen recovered from Box’s vagina. Box was not pregnant.

¶8     Police discovered evidence at the scene, including (1) numerous bloodstains in Box’s

bedroom and around the house; (2) bloodied pieces of white plastic in Box’s hair and in trash cans

around the house—the plastic pieces were from a broken blood-stained laundry basket found in a

storage room; (3) a bloodstained claw hammer in a kitchen drawer; (4) cleaning supplies, including

a bucket containing bleach and blood-soaked paper towels; (5) a backyard grill containing burned

documents; (6) a toilet containing torn documents; and (6) an open pregnancy test on Box’s

bedroom dresser. Box’s car was left unattended on the street approximately 1 to 1½ miles from

the scene with the keys in the center console.

¶9     During closing argument, the State claimed that Box died after defendant beat her

repeatedly with a laundry basket and a hammer. Defendant argued that the State failed to prove

that he used the hammer or that Box had been struck repeatedly.

¶ 10   After defendant was convicted and sentenced, he moved the trial court to reconsider his

sentence. He argued, among other things, that the evidence did not warrant an instruction on

whether the murder included exceptionally brutal or heinous behavior indicative of wanton cruelty.

The trial court denied the motion, and this timely appeal followed.

¶ 11                                     II. ANALYSIS

¶ 12   Defendant argues that the State failed to establish beyond a reasonable doubt that Box’s

murder included exceptionally brutal or heinous behavior indicative of wanton cruelty. When a

reviewing court addresses a challenge to the sufficiency of the evidence, “ ‘the relevant question



                                                 -3-
2022 IL App (2d) 210061-U


is whether, after viewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’ ”

(Emphasis in original.) People v. Collins, 106 Ill.2d 237, 261 (1985) (quoting Jackson v. Virginia,

443 U.S. 307, 319 (1979)). “This same standard of review applies regardless of whether the

evidence is direct or circumstantial.” People v. Cooper, 194 Ill. 2d 419, 431 (2000).

¶ 13   Courts treat brutal or heinous behavior indicative of wanton cruelty as an element of the

offense of first-degree murder, which the State must establish beyond a reasonable doubt. See

People v. Callahan, 334 Ill. App. 3d 636, 649 (2002). Our supreme court has held that “[t]he terms

‘brutal,’ ‘heinous,’ and ‘indicative of wanton cruelty’ are given their ordinary and popular

meaning.” People v. Nitz, 219 Ill. 2d 400, 418 (2006) (quoting People v. La Pointe, 88 Ill. 2d 482,

499 (1981)). Elaborating on the meaning of these terms, the Nitz court stated as follows:

       “For behavior to be heinous, it must be ‘hatefully or shockingly evil; grossly bad;

       enormously and flagrantly criminal.’ [Citations.] We define brutal behavior as ‘behavior

       that is grossly ruthless, devoid of mercy or compassion; cruel and cold-blooded.’

       [Citations.] Brutal or heinous behavior generally involves prolonged pain, torture, or

       premeditation [citation], but does not necessarily require them [citation]. Behavior must

       qualify as either brutal or heinous for the sentencing enhancement to apply. [Citation.]

In addition to being exceptionally brutal or heinous, the crime must also be indicative of wanton

cruelty. ‘ “[W]anton cruelty” requires “proof that the defendant consciously sought to inflict pain

and suffering on the victim of the offense.” ’ [Citation.]” Id.

¶ 14   Determining whether a defendant’s behavior was brutal or heinous and indicative of

wanton cruelty requires an evaluation of all the unique facts and circumstances surrounding the

incident. See People v. Jones, 236 Ill. App. 3d 244, 251 (1992). Although “[a]ll murders are brutal



                                                -4-
2022 IL App (2d) 210061-U


and heinous to a certain degree,” enhanced sentences are reserved for murders that are

exceptionally brutal or heinous. People v. Andrews, 132 Ill. 2d 451, 466 (1989). Thus, enhanced

sentences “[are] meant for murders that go beyond the mere infliction of death.” People v.

Anderson, 201 Ill. App. 3d 75, 81 (1990).

¶ 15   Box’s murder met this threshold. That is, viewing the evidence in a light most favorable to

the State, as we must (Collins, 106 Ill.2d 237 at 261), we conclude that Box’s murder included

exceptionally brutal or heinous behavior indicative of wanton cruelty. Specifically, the evidence

revealed that defendant had sex with Box, a woman he claimed to love. Afterwards, however,

suspicious that she was cheating on him, defendant forced her to sit facing the wall while he

punished her, repeatedly striking her on her head until she was near death. Although Box was still

alive when Markayla and her friend came home, defendant did not alert Markayla to what had

happened or do anything to help Box. Instead, after knowing Markayla and her friend had seen

him, defendant attempted to cover up his crime by cleaning up bloodstains and destroying

evidence. Defendant then fled while Markayla was left to discover Box. Box bore no defensive

wounds. She was in a degrading position, half naked and facing the wall. At that point, Box was

still alive, but only in the most rudimentary way.

¶ 16   Defendant argues that the State failed to meet its burden, because, according to defendant:

       “murders involving blunt force trauma are fairly common, the autopsy evidence was

       inconsistent with the State’s theory that the hammer found at the scene was used to strike

       the fatal blows to *** Box’s head, and *** in the absence of any occurrence witnesses, the

       State’s insistence on a prolonged and torturous beating was entirely speculative.”

We disagree.




                                               -5-
2022 IL App (2d) 210061-U


¶ 17   Defendant’s reliance on the absence of a witness is a nonstarter, as sufficient other evidence

established defendant’s guilt. That evidence revealed that Box died from extensive hemorrhaging

to multiple regions and layers of her brain caused by blunt force impacts to the head. The

conclusion we draw from this evidence is that defendant struck Box’s head several times with

something that ultimately caused her death. The State reasonably based its theory on the bloody

claw hammer in the kitchen drawer. Moreover, defendant’s denial that he used a hammer to beat

Box only strengthens the State’s position that the beating was protracted and vengeful. The only

other object connected to the murder was the plastic laundry basket and using a plastic laundry

basket to kill Box would require more numerous and forceful blows than a hammer. Evidently, the

blows with the laundry basket were very forceful, as many pieces were found in Box’s hair and

her trash cans. Regardless, the natural inference from all this evidence was that the beating was

severe, prolonged, and torturous. Thus, the jury’s brutal-and-heinous finding was amply supported

by the evidence.

¶ 18                                   III. CONCLUSION

¶ 19   For the reasons stated, we affirm the judgment of the circuit court of Winnebago County.

¶ 20   Affirmed.




                                               -6-